RESTRICTION REQUIREMENT
This restriction requirement addresses U.S. Application No. 16/983,847, which is a broadening reissue application of U.S. Application No. 12/308,630 (hereinafter the “630 Application"), entitled ELECTROMAGNETIC MACHINE WITH INDEPENDENT REMOVABLE COILS, MODULAR PARTS AND SELF SUSTAINED PASSIVE MAGNETIC BEARING, which issued as U.S. Patent No. 8,232,695 (hereinafter the “695 Patent").
The status of the claims is as follows:
Claims 4-34 are pending and examined herein.
Claims 4-34 are subject to restriction.

I.	STATUS OF CLAIMS AND DISCLOSURE
The 695 Patent issued with claims 1-3.  
Applicant filed a preliminary amendment on August 8, 2020 (hereinafter the "2020 Amendment").  This amendment has been entered.  In the 2020 Amendment, the specification was amended to add cross-noting application information and correct errors in the specification, new drawings were provided, patented claims 1-3 were cancelled and new claims 4-34 were added.  Therefore, claims 4-34 are pending herein.

II.	RESTRICTION
Restriction to one of the following inventions is required under 35 U.S.C. §121:
I. 	Claims 4-15, drawn to the detail of the coil housings for the coils in a rotating electromagnetic machine, classified in CPC H02K 2205/00 {Specific aspects .
II.	Claims 16-26, drawn to the detail of the commutator and its relation to a hollow axle as well as the connection of the coils to the commutator in an electromagnetic machine, classified in CPC H02K 27/00+ {AC commutator motors or generators having mechanical commutator}.
III.	Claims 27-31, drawn to the detail of the coil structure for use in a flux machine, classified in CPC H02K 3/00+ {Details of windings}.
IV. 	Claims 32-34, drawn to a method of forming an electromagnetic coil for use in a magnetic machine, classified in CPC H02K 15/04 {Methods or apparatus specially adapted for manufacturing, assembling, maintaining or repairing of dynamo-electric machines…of windings, prior to mounting into machines}.
The inventions are distinct, each from the other because of the following reasons:
Inventions in Groups I-IV are directed to related rotated electromagnetic machines and thus can be used in combination together.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed in each of the Groups I-IV have a different utilities from each other based on the features specifically noted above which defines each group, which are not required in the other groups.  Thus, each group has distinct structures and requirements from the other groups and thus has separate utilities.  Furthermore, the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
First, the inventions in Groups I-IV are classifiable in different and distinct areas based on their diverse subject matter which would require diverse search terms and considerations.
Second, the distinctly claimed subject matter in each of Groups I-IV would require different prior art considerations for the distinctly recited structures which would require parallel examination for each of the Groups, for purposes of searching, drafting Office actions and considerations of any appeals.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, i.e., Group I, Group II, Group III or Group IV, even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under pre-AIA  35 U.S.C. §103(a) of the other invention.

III.	CONCLUSION
Pending and examined claims 4-34 are subject to restriction herein.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        









Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992